UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Beom Su Lee,                                                            1/30/2020
                                Plaintiff,
                                                              1:18-cv-03895 (PAE) (SDA)
                    -against-
                                                              ORDER
 Karaoke City et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby Ordered as follows:

       1. The deadline for the completion of fact discovery is extended to March 13, 2020 for

           the limited purpose of allowing Defendants to seek to obtain documents from the

           government of the Republic of Korea and the KOMCA (Korea Music Copyright

           Association). Defendants may make an application for a further extension of this

           deadline upon a showing of good cause.

       2. The parties are directed to appear for a telephone conference in this action on

           Thursday, February 27, 2020 at 1:30 p.m. EST. The parties shall call the Court’s

           conference line at 212-805-0110 once all parties are on the line.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               January 30, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
